Fourth Court of Appeals
                               San Antonio, Texas
                                   December 3, 2018

                                  No. 04-18-00504-CR

                               Shaelan Derek RODGERS,
                                       Appellant

                                           v.

                                 The STATE of Texas,
                                       Appellee

                   From the 452nd District Court, Kimble County, Texas
                             Trial Court No. 2017-DCR-0796
                       Honorable Robert Hofmann, Judge Presiding


                                     ORDER

      The Motion for Pro se Access to Appellate Record is hereby GRANTED.



                                                _________________________________
                                                Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of December, 2018.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court